UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-21326 Anika Therapeutics,Inc. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3145961 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 32 Wiggins Avenue, Bedford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (781)457-9000 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report: N/A Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the last 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes oNo x As of July 30, 2010, there were 13,481,325 outstanding shares of Common Stock, par value $.01per share. PARTI:FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Anika Therapeutics, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $272,723 at June 30, 2010 and $29,261 at December 31, 2009 Inventories Current portion deferred income taxes Prepaid expenses and other Total current assets Property and equipment, at cost Less: accumulated depreciation ) ) Long-term deposits and other Intangible assets, net Deferred income taxes Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of long-term debt Total current liabilities Other long-term liabilities Long-term deferred revenue Deferred tax liability Long-term debt Commitments and contingencies (Note 9) - - Stockholders’ equity: Preferred stock, $.01 par value; 1,250,000 shares authorized, no shares issued and outstanding at June 30, 2010 and December 31, 2009 - - Common stock, $.01 par value; 30,000,000 shares authorized, 13,477,647 shares issued and outstanding at June 30, 2010 and 13,418,772 shares issued and outstanding at December 31, 2009 Additional paid-in-capital Accumulated currency translation adjustment ) - Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Anika Therapeutics, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Product revenue $ $ Licensing, milestone and contract revenue Total revenue Operating expenses: Cost of product revenue Research& development Selling, general& administrative Total operating expenses Income from operations Interest income (expense), net ) ) ) 58 Income before income taxes Provision for income taxes Net income $ Basic net income per share: Net income $ Basic weighted average common shares outstanding Diluted net income per share: Net income $ Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Anika Therapeutics, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) For the six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) Provision for bad debt reserve - Provision for inventory Tax benefit from exercise of stock options - ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses, other current and long-term assets Long-term deposits and other - Accounts payable and accrued expenses Accrued expenses - Deferred revenue ) ) Income taxes payable - Other long-term liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment, net ) ) Reduction in purchase price of subsidiary - Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt ) ) Proceeds from exercise of stock options Tax benefit from exercise of stock options Net cash used in financing activities ) ) Exchange rate impact on cash ) - Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 ANIKA THERAPEUTICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Nature of Business Anika Therapeutics,Inc. (together with its subsidiaries, “Anika,” the “Company,” “we,” “us,” or “our”) develops, manufactures and commercializes therapeutic products for tissue protection, healing, and repair. These products are based on hyaluronic acid (“HA”), a naturally occurring, biocompatible polymer found throughout the body. Due to its unique biophysical and biochemical properties, HA plays an important role in a number of physiological functions such as the protection and lubrication of soft tissues and joints, the maintenance of the structural integrity of tissues, and the transport of molecules to and within cells. On December 30, 2009, Anika Therapeutics, Inc.entered into a Sale and Purchase Agreement (the “Purchase Agreement”) with Fidia Farmaceutici S.p.A. a privately held Italian corporation (“Fidia”), pursuant to which the Company acquired 100% of the issued and outstanding stock of Fidia Advanced Biopolymers S.r.l., a privately held Italian corporation (“FAB”), for a purchase price consisting of $17.0million in cash and 1,981,192 shares of the Company’s common stock. The Company is subject to risks common to companies in the biotechnology and medical device industries including, but not limited to, development by the Company or its competitors of new technological innovations, dependence on key personnel, protection of proprietary technology, commercialization of existing and new products, and compliance with the U.S. Food and Drug Administration (“FDA”) government regulations and approval requirements as well as the ability to grow the Company’s business. 2. Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (the “SEC”) and in accordance with accounting principles generally accepted in the United States. In the opinion of management, these consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to fairly state the consolidated financial position of the Company as of June 30, 2010 and the results of its operations for the three and six months ended June 30, 2010 and 2009 and cash flows for the six months ended June 30, 2010 and 2009. The accompanying consolidated financial statements and related notes should be read in conjunction with the Company’s annual financial statements filed with its Annual Report on Form10-K for the year ended December31, 2009. The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the year ending December31, 2010, or any future periods. 3. Recent Accounting Pronouncements In September 2009, the Emerging Issues Task Force (“EITF”) issued “Revenue Arrangements with Multiple Deliverables.”This issue addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting, and how to allocate the consideration to each unit of accounting.This issue will supersede EITF 00-21 “Revenue Arrangements with Multiple Deliverables.”This issue eliminates the use of the residual value method for determining allocation of arrangement consideration, and allows the use of an entity's best estimate to determine the selling price if vendor specific objective evidence and third-party evidence can not be determined.This issue also requires additional disclosure to provide both qualitative and quantitative information regarding the significant judgments made in applying this issue.In addition, for each reporting period in the initial year of adoption, this issue requires disclosure of the amount of revenue recognized subject to the measurement requirements of this issue and the amount of revenue that would have been recognized if the related transactions were subject to the measurement requirements of EITF 00-21.It is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. We believe the adoption of this new guidance will not have a material impact on our consolidated financial statements. In January 2010, the Financial Accounting Standards Board (“FASB”) issued “Fair Value Measurements and Disclosures - Improving Disclosures about Fair Value Measurements.”This statement requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement.The amendments are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.We believe the adoption of this new guidance will not have a material impact on our consolidated financial statements. In April 2010, the EITF issued “Revenue Recognition – Milestone Method.”This issue provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. The new guidance recognizes the milestone method as an acceptable revenue recognition method for substantive milestones in research or development transactions.It is effective on a prospective basis to milestones achieved in fiscal years, and interim periods within those years, beginning on or after June15, 2010. We believe the adoption of this new guidance will not have a material impact on our consolidated financial statements. 5 4. Stock-Based Compensation The Company estimates the fair value of stock options and stock appreciation rights using the Black-Scholes valuation model. Fair value of restricted stock is measured by the grant-date price of the Company’s shares. The fair value of each stock option and stock appreciation rights award during the three and six months ended June 30, 2010 and 2009 was estimated on the grant date using the Black-Scholes option-pricing model with the following assumptions: Three Months Ended June 30, Risk free interest rate % % Expected volatility % % Expected lives (years) 4 4 Expected dividend yield % % Six Months Ended
